196 P.3d 134 (2008)
164 Wash.2d 1021
STATE of Washington, Respondent,
v.
Edison ALPHONSE, Petitioner.
No. 81417-1.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of State v. Lilyblad, 163 Wash.2d 1, 177 P.3d 686.
/s/ Gerry L. Alexander
Chief Justice